Filed 7/22/22 P. v. Weary CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C094201

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE002234)

           v.

    ANDRE WEARY,

                    Defendant and Appellant.




         After a jury found him guilty of vandalism causing at least $400 in damage (Pen.
Code, § 594, subd. (b)),1 the trial court placed defendant Andre Weary on formal
probation for a period of two years. On appeal, defendant contends there was insufficient
evidence he committed vandalism. Disagreeing, we affirm.




1        Undesignated statutory references are to the Penal Code.

                                                             1
                 FACTUAL AND PROCEDURAL BACKGROUND
       Around 3:00 a.m. one day in November 2018, a casino’s surveillance camera
captured defendant (who later said he was upset because he had lost money while
gambling) hit a wall with his hand moments before he entered a men’s bathroom.
Defendant left the bathroom 27 seconds later. One minute afterwards, water was coming
out of the bathroom and spreading onto the casino’s carpeted floor.
       About three minutes before defendant entered the bathroom, a man who worked at
the casino left the bathroom, and testified at trial that he used one of two urinals (which
were right next to each other). The man saw no water leaking out of either urinal or the
wall and saw nothing broken or damaged.
       A casino security guard who responded to a report of “a flood coming out of the
men’s restroom,” saw water “gushing” out of a hole in the wall above a urinal. In the two
years that he worked at the casino before the incident, that security guard had never seen
any water leaks in the men’s bathroom.
       A plumber whose business repaired the problem, and who testified as an expert
witness at trial, explained that pictures of the damaged urinal pipe taken by his employee
before repair reflected no corrosion where a hole was found. The plumber further
testified that the urinal pipe would not have leaked or broken on its own, but as a result of
“forceful” “side to side” movements. “[I]t wouldn’t be one hit, it would be back and
forth several times,” the expert explained.
       A detective testified at trial that, in a phone call that occurred about two months
after the bathroom incident, defendant told him that when he was inside the bathroom, a
urinal was spraying water and got his shirt wet. Defendant got upset and left without
telling anybody about the malfunctioning urinal because it “wasn’t his business.” When
the detective told defendant that he intended to seek a warrant for defendant’s arrest,
defendant wondered how the detective would prove that defendant did anything wrong,
as there were no witnesses.

                                              2
       Testifying in his own defense, defendant explained that, while he had lost around
$300 that night, he had lost “a lot more” at other times, and though “upset,” he was not
angry when he struck the wall just before entering the bathroom. When defendant
approached a urinal, he saw that the one he wanted to use was full of urine, and the other
urinal was leaking. When defendant “pushed the flush button” on the urinal he wanted to
use, “that’s when everything happened.” The piping connected to the top of the other
urinal came loose and started spraying water out.
       “[S]haken” by the mishap, defendant “panicked and left.” He did not report the
problem to anyone in the casino because he feared “they would assume [he] did
something.”
       A jury found defendant guilty of vandalism causing at least $400 in damage.
(§ 594, subd. (b).) In June 2021, the trial court suspended imposition of sentence and
placed defendant on formal probation for two years.
       Defendant timely appealed.2
                                       DISCUSSION
       One commits vandalism by maliciously damaging, destroying, or defacing with
graffiti any real or personal property that is not one’s own. (§ 594, subd. (a).)
       Defendant argues there was insufficient evidence he committed vandalism, as the
prosecution “failed to prove [he] caused the damage to the pipe in the casino bathroom.”
The People argue there was sufficient circumstantial evidence of defendant’s guilt. We
agree with the People.
       “In reviewing a criminal conviction challenged as lacking evidentiary support,
‘ “the court must review the whole record in the light most favorable to the judgment
below to determine whether it discloses substantial evidence—that is, evidence which is




2      This case was fully briefed and assigned to this panel on June 1, 2022.

                                              3
reasonable, credible, and of solid value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.” ’ [Citation.] The same standard of review
applies to cases in which the prosecution relies mainly on circumstantial evidence
[citation] . . . [citation]. An appellate court must accept logical inferences that the jury
might have drawn from the circumstantial evidence.” (People v. Maury (2003)
30 Cal.4th 342, 396.)
       “ ‘Before the judgment of the trial court can be set aside for the insufficiency of
the evidence, it must clearly appear that on no hypothesis whatever is there sufficient
substantial evidence to support the verdict of the [finder of fact].’ ” (People v. Sanghera
(2006) 139 Cal.App.4th 1567, 1573.)
       Here, circumstantial evidence reflected defendant caused the damage to the pipe in
the casino bathroom in November 2018: (a) a man who left the bathroom minutes before
defendant entered, testified nothing was wrong with the pipes and there was no water
leaking when he was in the bathroom; (b) moments before defendant entered the
bathroom, he hit a wall because he was upset about his gambling losses (motive);
(c) defendant was in the bathroom for about 30 seconds (opportunity); (d) about one
minute after defendant left the bathroom, water was spreading from the bathroom floor
into the casino area (temporal proximity); and (e) an expert testified the pipe above a
urinal broke due to forceful side-to-side movement. Taken together, this is sufficient
circumstantial evidence for a rational trier of fact to determine beyond a reasonable doubt
that defendant caused the damage to the urinal piping. (Cf. People v. Jones (2011)
51 Cal.4th 346, 380 [“very strong circumstantial evidence of defendant’s identity as” a
perpetrator existed, as “[w]ithin a very few minutes of the robbery, defendant and another
man were trapped inside a nearby apartment with the stolen property”].)
       Defendant’s contention that it is “unreasonable to believe” that defendant “could
have caused” the damage to the bathroom piping “in that short span of time,” is not
persuasive. Defendant provides no citation to the record in support of the assertion, and

                                               4
the expert witness testified that the pipe likely broke due to “several” forceful “back and
forth” movements—an event which quite plausibly can occur in mere seconds.
                                      DISPOSITION
       The judgment is affirmed.



                                                      /s/
                                                  EARL, J.



We concur:



    /s/
HULL, Acting P. J.



    /s/
RENNER, J.




                                             5